Docket No. 109321.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



DONALD B. COOKSON, Appellee, v. TODD PRICE et al.,
                  Appellants.

                 Opinion filed December 23, 2010.



   JUSTICE KARMEIER delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Burke, and Theis concurred in the judgment and opinion.



                               OPINION
     This court granted leave to appeal in this case in order to
determine whether section 2–622 of the Code of Civil Procedure (735
ILCS 5/2–622 (West 2008)) requires the filing by plaintiff of a health
professional’s report of the exact class as the defendant within the
first 90 days after the filing of the complaint. On October 25, 2007,
plaintiff herein, Donald Cookson, filed a two-count complaint
alleging medical malpractice on the part of a physical therapy
assistant, defendant Todd Price, and his employer, defendant Institute
of Physical Medicine and Rehabilitation. Plaintiff’s attorney attached
an affidavit to the complaint stating that he was unable to obtain the
consultation with a medical professional required by section
2–622(a)(1), before the expiration of the statute of limitations, but
would file the written report within 90 days after the filing of the
complaint. See 735 ILCS 5/2–622(a)(2) (West 2008).
     On January 28, 2008 plaintiff’s attorney filed an affidavit and
written report including the signature of Dr. Jeffrey Kornriech, a
physician specializing in physical medicine and rehabilitation.
Defendants moved to dismiss, claiming that plaintiff’s health
professional report was required to be authored by a physical therapy
assistant like Price, rather than a physician. The version of section
2–622 in effect at the time required: “As to defendants who are
individuals, the written report must be from a health professional
licensed in the same profession, with the same class of license, as the
defendant.” 735 ILCS 5/2–622(a)(1) (West 2008). Plaintiff initially
challenged the motion to dismiss but, ultimately, on July 18, 2008,
filed a motion to file an amended affidavit of attorney which included
a new health professional’s report written by a physical therapy
assistant, Jim Modglin. Defendants objected to the motion to file an
amended affidavit because it came more than 90 days after the
expiration of plaintiff’s first 90-day extension. Defendants argued that
only one extension is available to a plaintiff pursuant to section
2–622(a)(2). The trial court granted defendants’ motion to dismiss.
     The appellate court reversed, finding, inter alia, that a trial court
may grant leave to file an amended complaint with a new affidavit
and health professional’s report, and that here the purpose of section
2–622 would not be frustrated by allowing plaintiff to do so. 393 Ill.
App. 3d 549. Defendants filed a petition for leave to appeal from the
appellate court’s decision, which this court granted on January 27,
2010. However, on February 4, 2010, this court filed its opinion in
Lebron v. Gottlieb Memorial Hospital, 237 Ill. 2d 217, 250 (2010),
holding Public Act 94–677, containing the version of section 2–622
at issue here, unconstitutional on grounds unrelated to section 2–622.
Because Public Act 94–677 contained a nonseverability provision,
this court held the Act “invalid and void in its entirety.” Id.
     The effect of declaring a statute unconstitutional is to revert to the
statute as it existed before the amendment. People v. Gersch, 135 Ill.
2d 384, 390 (1990). Thus, following Lebron, section 2–622 reverted
to the prior version that went into effect in May 1998, Public Act
90–579. However, in O’Casek v. Children’s Home & Aid Society of
Illinois, 229 Ill. 2d 421, 424-25, 450 (2008), this court found that the
only effect of Public Act 90–579 was to add naprapaths to a list of

                                   -2-
health professionals set forth in the pre-1995 version of section
2–622(a)(1). Thus, except for the naprapath language, the statute now
reads as it did when amended in 1989 by Public Act 86–646. Id.; 735
ILCS 5/2–622 (West 1994).
    Because the version of section 2–622 in effect at the time of this
appeal is void, the reasons upon which this court relied in granting
leave to appeal no longer exist. See Ill. S. Ct. R. 315(a) (eff. Oct. 15,
2007). Accordingly, as “a matter of sound judicial discretion,” we
now decline to address the merits of the substantive issue raised
herein (Ill. S. Ct. R. 315(a) (eff. Oct. 15, 2007)) and dismiss this
appeal. However, we believe the parties should have an opportunity
to argue the question of how the current version of section 2–622
applies to the facts of this case. Therefore, in the exercise of our
supervisory authority, the appellate court is directed to vacate its
judgment; this cause is remanded to the circuit court of Tazewell
County to vacate its order granting defendants’ motion to dismiss
plaintiff’s complaint, and for further proceedings to determine
whether plaintiff’s pleadings meet the current requirements of section
2–622.

Appeal dismissed;
supervisory order entered.




                                  -3-